Exhibit 10.1

TOWER BANCORP, INC.

1995 NON-QUALIFIED STOCK OPTION PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

By this Agreement, dated as of                      (the “Date of Grant”),
pursuant to the Tower Bancorp, Inc. 1995 Stock Option Plan (the “Plan”), Tower
Bancorp, Inc. (the “Corporation”) grants and gives to                     , an
adult individual (the “Recipient”), the option and right, but not the
obligation, to purchase from the Corporation up to              shares of its
common stock at the purchase price of $             for each such share (the
“Option Price”), under and subject to the terms and provisions set forth in this
Agreement and the Plan (the “Option”). The Option Price is intended to be 100%
of the fair market value of a share of the Corporation common stock as of the
Date of Grant as determined in accordance with the Plan. It is intended that the
Option granted by this Agreement is and shall be a Non-Qualified Option as
defined in the Plan.

The term of this Option shall be ten (10) years from the Date of Grant. Subject
to the other provisions of this Agreement and the Plan, the Option hereby
granted shall vest and become and be exercisable in accordance with the
following schedule:                     . Notwithstanding anything to the
contrary, including the foregoing vesting schedule, this Option shall vest and
become 100% exercisable upon a Change of Control (as defined below) and as
otherwise provided herein or in the Plan.

The Option granted by this Agreement shall be exercisable during the lifetime of
the Recipient only by the Recipient and shall not be salable, transferable, or
assignable by the Recipient except by his or her will or pursuant to applicable
laws of descent and distribution and pursuant to terms of said Plan. Except as
otherwise provided in this Agreement or in the Plan, this Option may only be
exercised while the Recipient is an employee of the Corporation or a Subsidiary
of the Corporation. In the event of Recipient’s termination of employment for
any reason other than death, Disability or Retirement or following a Change of
Control (as such terms are defined below), this Option shall be exercisable only
as to those shares that were immediately purchasable on the date of termination
and only for a period of twelve (12) months following termination. If the
Recipient’s termination of employment is due to death, Disability or Retirement
or following a Change of Control, all Options granted to such Recipient hereby
shall vest and become immediately exercisable upon such event and shall be
thereafter exercisable by the Recipient or the Recipient’s legal representative
or beneficiaries, as applicable, for a period of one (1) year following the date
of such event, provided that in no circumstance shall the period extend beyond
the expiration of the option term set forth above. For purposes hereof: (i) the
term “Disability” or “Disabled” shall mean any physical or mental impairment
which qualifies an individual for disability benefits under the applicable
long-term disability plan maintained by the Corporation or its subsidiaries, or,
if no such plan applies, which would qualify such individual for disability
benefits under the long-term disability plan maintained by the Corporation or
its subsidiaries, if such individual were covered by that plan, or, if no such
plan exists, as



--------------------------------------------------------------------------------

determined in good faith by the Committee; (ii) “Retirement” or “Retired” shall
mean a termination of employment which constitutes a “retirement”, whether
normal or otherwise, under any applicable qualified pension benefit plan
maintained by the Corporation or its subsidiaries, or, if no such plan is
applicable, which would constitute “retirement”, as determined by the Committee,
in its sole discretion; and (iii) “Change of Control” shall mean any of the
following: (A) the occurrence of, or execution of an agreement providing for a
merger, consolidation, division or other fundamental transaction involving the
Corporation, a sale, exchange, transfer or other disposition of substantially
all of the assets of the Corporation, or a purchase by the Corporation of
substantially all of the assets of another entity, unless (1) such merger,
consolidation, division, sale, exchange, transfer, purchase, disposition or
other transaction is approved in advance by eighty percent (80%) or more of the
members of the Board of Directors of the Corporation who are not interested in
the transaction and (2) a majority of the members of the Board of Directors of
the legal entity resulting from or existing after any such transaction and a
majority of the members of the Board of Directors of such entity’s parent
corporation, if any, are former members of the Board of Directors of the
Corporation; or (B) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (the “Act”)), other than the
Corporation or any “person” who on the date hereof is a director or officer of
the Corporation is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Act), directly or indirectly, of securities of the Corporation
representing twenty (20%) percent or more of the combined voting power of the
Corporation’s then outstanding securities; or (3) any other change in control of
the Corporation similar in effect to any of the foregoing, as determined in good
faith by the Committee.

If the Recipient desires to exercise the Option under this Agreement, the
Recipient shall do so by properly completing, signing, and returning to the
Secretary of the Corporation, or to the person designated by said corporate
Secretary, the Notice of Exercise in the form attached to and made a part of
this Agreement, together with full payment by the Recipient for the common
shares being purchased hereunder in legal tender of the United States of
America. The Corporation may withhold issuance and delivery to the Recipient of
any or all stock certificate or certificates for such shares being purchased
hereunder until full collection by the Corporation or its depository of full
payment for such shares and until there is full compliance with and satisfaction
of all applicable terms and provisions of and under the Plan and this Agreement.
The Corporation may require the Recipient to remit to the Corporation an amount
sufficient to satisfy fully any federal, state and other jurisdictions’ income
and other tax withholding requirements prior to its issuance and delivery of any
stock certificate or certificates for such shares hereunder. The Recipient shall
have no rights or powers with respect to any shares of such common stock that
may be or are being purchased hereunder unless and until one or more stock
certificates for such shares are issued and delivered to the Recipient.

Nothing in this Agreement or the Plan shall or does confer upon the Recipient
any right to continue in the employment of, or maintain any particular
relationship with the Corporation or its affiliates, or limit or affect any
rights, powers or privileges that the Corporation or its affiliates may have to
supervise, discipline and terminate the Recipient and his or her employment and
other relationships.

 

2



--------------------------------------------------------------------------------

The Option granted by this Agreement is and shall be under and subject to all of
the provisions of this Agreement and the Plan, and may be exercised only as,
when, during the time or times, and in the manner provided in this Agreement and
the Plan. The provisions of the Plan are hereby incorporated by reference in and
as a part of this Agreement, and this Agreement in all respects shall be
interpreted and construed in accordance with the Plan. Words and phrases that
are assigned definitions in the Plan shall have the same respective meanings
when used in this Agreement. The Recipient acknowledges that he or she has
received a complete copy of the Plan and has read and is familiar with its
provisions. The provisions of this Non-Qualified Stock Option Agreement shall be
interpreted and construed under and enforced in accordance with the laws of the
Commonwealth of Pennsylvania, except to the extent preempted by the laws of the
United States of America which, to that extent, shall govern.

The Corporation has duly executed this Non-Qualified Stock Option Agreement as
of the      day of             ,         .

 

ATTEST:     TOWER BANCORP, INC.

 

    By:  

 

(Asst) Secretary       Andrew Samuel, Chairman

Acceptance by Recipient

The undersigned Recipient, intending to be legally bound, hereby accepts and
agrees to the terms and provisions of the preceding Non-Qualified Stock Purchase
Option Agreement and the Tower Bancorp, Inc. 1995 Non-Qualified Stock Option
Plan.

 

Date:                                             

 

    Employee

 

3